Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 05 February 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “Rear socket joint 30 forms a kneecap joint with the handle and the pincer”.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The 
The limitation “positioned by a spring that received no force and wherein the teeth of the latches are configured such that the more effort is made on the feet the tighter the teeth become” is not supported by the originally filed disclosure. Applicant does not have support for the teeth becoming tighter without any force on a spring.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “oblong-shaped proximal socket joint” is indefinite. It is unclear if the entire joint is oblong shaped or the joint has an oblong shaped hole as described in [0014] and [0016] of the instant specification.
Regarding claim 1, the limitation “wherein the oblong-shaped proximal joint is connected between the knee cap joint of the rear socket joint of the pincer and the feet” is indefinite. As it has not been claimed where the feet are it is unclear how the parts are related to one another. For examination purposes, the feet are near the rear socket joint.
Regarding claim 1, the limitation “kneecap joint” is indefinite. It is unclear what is being claimed. For examination purposes it is being interpreted as a joint. 

Regarding claim 1, the limitation “the pincer provides a base part and has an end which engages an extractor screw” is unclear. It is not clear if the extractor screw is claimed or not since a functional cooperation has not been established. For examination purposes, the engagement is functionally recited and should be amended to read as such.
Regarding claim 1, the limitation “wherein a main component of a force resulting therein acts” is indefinite. It is unclear which component is the main and how the force interacts.
Regarding claim 1, the limitation “the feet having independent adjustments and latches” is indefinite. As the feet are not clearly claimed it is unclear what the feet adjust relative to. For examination purposes, the feet are adjustable relative to the pincer.
Regarding claim 1, the limitation “such that the extractor screw can only provide force at a specified angle” is indefinite. It is unclear if the extractor screw is positively claimed or only functionally claimed and further how it can only provide force at a specified angle. For examination purposes, such cooperation is functional.
Regarding claim 1, the limitation “wherein the pincer further comprises a socket jointed system” is indefinite. It is unclear if the socket joint system includes the previously recited socket joints or another system of joints. For examination purposes, it is construed to be the same joints.
Regarding claim 1, the limitation “the distal socket joint acting on the lifting movement of a clamp on the feet” is indefinite. It is unclear what component in the specification is the “clamp” and how it imparts a lifting movement on the feet.
Regarding claim 3, the limitation “a second oblong hole” is indefinite. As there isn’t a defined first oblong hole it is unclear what hole the hole is “second” in relation to and what is encompassed therein. For examination purposes it is construed as an additional opening.

Furthermore, it is claimed that the first hole has a radius greater than a radius of the second oblong hole “arranged in the clamp”. The second oblong hole has been claimed to be disposed in the pincer therefore it is unclear what is being claimed.
With respect to claim 6, the limitation of “a latch” and “adjustment” is unclear with respect to the claimed latch and adjustments of claim 1.
Furthermore, the limitation “three or more” is indefinite as such is an open ended range and does not have a definite bounds and is therefore unclear.
Further the limitation “positioned by a spring that received no force and wherein the teeth of the latches are configured such that the more effort is made on the feet the tighter the teeth become” is unclear what is encompassed therein. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DREW S FOLGMANN/               Examiner, Art Unit 3772       

/HEIDI M EIDE/               Primary Examiner, Art Unit 3772
5/24/2021